Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group II, claims 11-20 in the reply filed on October 13th, 2022 is acknowledged. Non-elected invention of Group I, claims 1-10 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group II, claims 11-20 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on May 27th, 2021 and May 01st, 2022 have been considered by the examiner.

Drawings
The drawings filed on 05/27/2021 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 32Arejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Nishikawa (US 2017/0125430, hereinafter as Nishi ‘430).
Regarding Claim 11, Nishi ‘430 teaches a three-dimensional (3D) memory device, comprising: 
a memory stack comprising interleaved conductive layers (Fig. 11, (46); [0103]) and dielectric layers (Fig. 11, (32); [0041]); 
a channel structure (601/602; [0069]) extending through the memory stack; and 
a through array contact (TAC) (479; [0083] and [0085]) extending through the memory stack, wherein edges of the conductive layers and edges of the dielectric layers along a sidewall of the TAC are aligned (see Fig. 11); and the TAC comprises a conductor layer (476; [0126]) and a spacer (474; [0113]) over the sidewall of the TAC.  

Regarding Claim 13, Nishi ‘430 teaches the TAC is in an inner region of the memory stack in which the channel structure (601/602) extends through (see Fig. 11).  

Regarding Claim 14, Nishi ‘430 teaches a dummy channel structure (7P; [0080]) filled with a dielectric material and extending through the memory stack.  

Regarding Claim 15, Nishi ‘430 teaches the dielectric layer in the dummy channel structure (7P; [0081]) and the spacer (474; [0038], [0111] and [0126]) in the TAC comprise silicon oxide.  

Regarding Claim 16, Nishi ‘430 teaches a peripheral device (Fig. 11, (400); [0029]); and a peripheral contact (Fig. 11, (476); [0115]) outside of the memory stack and in contact with the peripheral device (405; [0133]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nishi ‘430 as applied to claim 11 above.
Regarding Claim 12, Nishi ‘430 is shown to teach all the features of the claim with the exception of explicitly the features: “the TAC has a circular shape in a plan view”.
However, it has been held to be within the general skill of a worker in the art to select a circular shape for the TAC structure on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nishi ‘430 as applied to claim 11 above, and further in view of Park (US 2013/0029468, hereinafter as Park ‘468).
Regarding Claim 17, Nishi ‘430 is shown to teach all the features of the claim with the exception of explicitly the features: “a slit structure extending through the memory stack”.  
However, Park ‘468 teaches a slit structure (or an isolation trench, Fig. 12, (T); [0072]) extending through the memory stack.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Nishi ‘430 by having a slit structure extending through the memory stack in order to remove the multi-layered first sacrificial layer (see para. [0074]) and forming the memory stack as suggested by Park ‘468.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi ‘430 as applied to claim 11 above, and further in view of Pachamuthu (US 2015/0236038, hereinafter as Pacha ‘038).
Regarding Claim 8, Nishi ‘430 teaches a lower memory deck on the substrate (see Fig. 1). 
Thus, Nishi ‘430 is shown to teach all the features of the claim with the exception of explicitly the features: “an upper memory deck above the lower memory deck”.
However, Pacha ‘038 teaches an upper memory deck (Fig. 15, (232/242); [0099]) above the lower memory deck (Fig. 15, (132/146); [0099]).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Nishi ‘430 by having an upper memory deck above the lower memory deck in order to form a vertical stack of multilevel memory arrays above a single substrate, with no intervening substrates (see para. [0001] and [0039]) as suggested by Pacha ‘038.

Regarding Claim 19, Nishi ‘430 teaches a lower channel structure (730) extending vertically through the lower memory deck (see Fig. 23). 
Furthermore, Pacha ‘038 teaches an upper channel structure (Fig. 32, (260); [0141]) extending vertically through the upper memory deck; and an inter-deck plug (doped semiconductor regions 163; [0140]) disposed vertically between and in contact with the lower channel structure and the upper channel structure.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nishi ‘430 as applied to claim 11 above, and further in view of Lee (US 2012/0280304, hereinafter as Lee ‘304).
Regarding Claim 20, Nishi ‘430 a staircase structure at one side of the memory stack (see Fig. 4).
Nishi ‘430 is shown to teach all the features of the claim with the exception of explicitly the features: “a plurality of word line contacts each in contact with a respective one of the conductive layers in the staircase structure”.
Lee ‘304 teaches a plurality of word line contacts (Fig. 4, (172); [0037] and [0064]) each in contact with a respective one of the conductive layers (152; [0051]) in the staircase structure (see Fig. 4).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Nishi ‘430 by having a plurality of word line contacts each in contact with a respective one of the conductive layers in the staircase structure in order to connect to word lines (see para. [0064]) as suggested by Lee ‘304.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Zhang et al. (US 2018/0097009 A1)
Toyoma et al. (US 2017/0179152 A1)		
Lu et al. (US 2017/0062454 A1)
Shin et al. (US 2012/0068242 A1)
Lim et al. (US 2011/0049646 A1)

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829